09/14/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 06-0544


                                        PR 06-0544                         FILED
                                                                            SEP 14 2021
 IN RE PETITION OF JANICE LORRAH FOR                                      Bowen Greenwood
                                                                        Cleri         co urt
 REINSTATEMENT TO ACTIVE STATUS IN THE                                                na

 BAR OF MONTANA



       Janice Lorrah has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Lorrah was admitted to the State Bar in 2014. On June 23, 2016, over
five years ago, Lorrah was suspended from the State Bar for nonpayrnent of dues and has
since rernained on suspended status.
       Lorrah was also removed to inactive status for failing to satisfy the Rules for
Continuing Legal Education for the reporting year ending March 31, 2021. Lorrah has
provided a letter from the State Bar Cornrnission on Continuing Legal Education certifying
that Lorrah has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules.
       While we acknowledge Lorrah's completion of CLE requirements for the year
ending March 31, 2021, nonetheless it is the Court's practice in cases such as this, given
the amount of time since Lorrah has been on active status, to require a character and fitness
review before reinstatement. Therefore,
       IT IS ORDERED that Petitioner shall submit to an investigation conducted by the
Cornrnission on Character and Fitness, which, in its discretion, rnay be a limited
investigation. Petitioner shall comply with the character and fitness process and timely
produce inforrnation and documentation as requested by the Commission.                   The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Cornrnission denies certification, the Commission will issue written
findings of fact, conclusions of law, and a decision pursuant to Section 5(c)(6) of the Rules
of Procedure of the Commission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
adrnitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                 If ;, 3‘ ..7.?
      DATED this i —1 day of September, 2021.



                                                              Chief Justice

                                                                •
                                                                            e  ' t—__,




                                                                       77     1.---.--1-----




                                                     LA
                                                          (' (2'..
                                                             ....li.
                                                                 .     dr,,,,e3:




                                            2